Ellison, J.
This is the second appearance of this cause on our docket. It will be found reported in 39 Mo. App. 550. It was retried, and the errors' then mentioned as sufficiently substantial to justify a reversal of plaintiff’s judgment have been avoided. The second trial has resulted again in plaintiff’s favor and defendant appeals.
*636The record is voluminous, containing the testimony of a large number of witnesses, called to support the theories advanced by the contending parties. Happily for us, in such cases, we are relieved of much of the responsibility for the resulting judgment, by the verdict of the jury which, when it has any substantial base upon which to stand, closes discussion as to the merits of the case on the facts contended for. In this connection it may be said that some of the argument presented for plaintiff would be more appropriate if addressed to the triers of the facts.
As to the matters of law presented by appellants, arising on objections to testimony and the court’s actions on the instructions, we have given the points mado due consideration. They are too numerous to set out here in detail, and we content ourselves with saying that we have found nothing, which, in our opinion, would justify us in interfering with the judgment. There is doubtless among the instructions refused for plaintiff some correct statements, abstractly of the law. But when those given at the instance of the respective parties are considered together, it is our opinion they disclose that the case was fully and fairly presented to the jury, under the respective theories, for determination. As to the result of that determination, especially since it is abundantly supported by the testimony, we have, as before stated, no responsibility; nor have we the right to interfere. . The criticisms made of the instructions for plaintiff are not well founded. The cause appears to us to have been fairly tried, and we, therefore, affirm the judgment.
All concur.